PROVOSTY, J.
Pending an appeal in this case the surety on the appeal bond was, on a rule taken for that purpose, declared by the trial court to be insufficient, and the appeal was dismissed.
[1] The facts are that the surety on the bond, the Texas Fidelity & Bonding Company, had duly qualified under the provisions of Act No. 41, p. 45, of 1894 (held in Moffet v. Koch, 106 La. 371, 31 South. 40, and Eichorn v. N. O. & C. Light & Power Co., 114 La. 714, 38 South. 526, 3 Ann. Cas. 98, to be consitutional) to do business in this state, and held the certificate of the secretary of state to that effect at the time it signed said bond, but that at the time the rule for testing the sufficiency of the surety was taken it had retired from business in this state, leaving a $50,000 deposit in the hands of the treasurer of the state in accordance with the provisions of Act No. 71, p. 185, of 1904, for protecting such bonds subscribed by it as were outstanding. Under these circumstances the said surety continued to be sufficient.
[2] The learned counsel of the appellee ivould go behind the certificate of the secretary of state issued to said company for doing business in this state and inquire into the charter powers of said company and into the sufficiency of its paid-up capital. The door upon such inquiry is closed by express provision of section 6 of said Act No. 41 of 1894.
The judgment dismissing the appeal in this case is therefore set aside, and the appeal is hereby reinstated; the costs of the present proceeding to be paid by Frances Alfano, widow of Joseph Franek,' individually for one half, and as administratrix of the succession of Joseph Franek for the other half.